Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending and have been examined.
Priority
This application, Serial No. 17/882,340 (US 2022/0379299) was filed 08/05/2022. This application is a CONTINUATION of 16/867,265 filed 05/05/2020 and now US Patent 11,471,882, which is a CONTINUATION of 15/818,340 filed 11/20/2017 and now US Patent 10,688,487, which claims benefit of U.S. Provisional Patent Application 62/425,836 filed 11/23/2016.
Information Disclosure Statements
The Information Disclosure Statements filed 08/05/2022 been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites the limitation "the proteins" in line 8.  There is insufficient antecedent basis for this limitation in the claim because no proteins have been mentioned in any of the claims from which claim 20 depends.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the device wherein a longest dimension of each of the reservoirs is perpendicular to the lateral edges of the wicking pad, however this limitation has already been recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alajem et al. (US 2010/0239459, Pub Date: 09/23/2010, hereinafter “Alajem”).
	Regarding claims 1 and 3, Alajem teaches throughout the publication a lateral flow device (see Figure 2 and paragraphs 0120-0132) comprising: a wicking pad composed of a porous material, the wicking pad having a planar region comprising immobilized analytes (see matrix 18); and wherein the wicking pad has a first end, a second end and two lateral edges (see matrix 18, upstream end 26 and downstream end 28); a base comprising two or more reservoirs spatially separated from each other (reservoirs 32 on housing 40 with supporting components 38), wherein each reservoir has a longest dimension perpendicular to the lateral edges of the wicking pad (see Figure 2, reservoirs 32), and wherein each of the reservoirs receives and is in fluid communication with the first end of the wicking pad (reservoirs 32 in communication with upstream end 26 of matrix 18); and a pump comprising an absorbent pad contacting the second end of the wicking pad (liquid drain 23 contacting the downstream end 28). 
Regarding claim 2, Alajem teaches the device wherein each of the reservoirs is a depression (see reservoirs 32 of Figure 2).
Regarding claim 4, Alajem teaches the device wherein a cross-section of each of the reservoirs has a shape selected from the group consisting of a v (see Figure 2), a semicircle, an oval, or a u (paragraph 0119). 
Regarding claim 5, Alajem teaches the device wherein the reservoirs are attached to each other on at least one side (See figure 2, base of reservoirs are attached to each other via the matrix 18). 
Regarding claim 6, Alajem teaches the device wherein the base is formed from molded plastic (for example, paragraphs 0111 and 0184). 
Regarding claim 7, Alajem teaches the device wherein the plastic is selected from the group consisting of polyethylene terephthalate, polypropylene, or polystyrene (paragraph 0111). 
Regarding claim 8, Alajem teaches the device wherein at least a part of the wicking pad is bonded to the base (matrix 18 attached to housing 40 via supporting components 38). 
Regarding claim 9, Alajem teaches the device wherein the wicking pad and the pump are formed of at least one absorbent material selected from the group consisting of glass fiber, cotton, cellulose, a cellulose fiber derivative, sintered glass, sintered polymer, sintered metal, and a synthetic polymer (paragraphs 0107 and 0118). 
Regarding claim 10, Alajem teaches the device wherein the wicking pad and the pump are dry (paragraph 0027).
Regarding claim 11, Alajem teaches the device wherein the wicking pad is wet (paragraph 0026).
Regarding claim 12, Alajem teaches the device wherein the pump contacts an upper surface or a lower surface of the second end of the wicking pad (pump 23 contacts surface of downstream end 28).
Regarding claim 13, Alajem teaches the device wherein the device further comprises a cover (see portions of the device of Figure 2 comprising a cover surrounded the top opening of the window 22).
Regarding claim 14, Alajem teaches the device wherein at least a part of the wicking pad is bonded to the cover (see Figure 2, cover tapers down to connect to wicking pad).
Regarding claim 20, Alajem teaches a method of performing a lateral flow assay (abstract), the method comprising; providing the device of claim 1 (see above description of claim 1 teachings); applying a different solution to at least two of the reservoirs starting with a reservoir closest to the planar region of the wicking pad comprising immobilized binding agents (paragraphs 0055 and 0091); and allowing lateral flow of the solutions from the reservoirs to the pump such that the solutions are sequentially transported in the wicking pad and are contacted to the proteins on the substrate (paragraph 0058). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,688,487. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claims 1-9 and 20, Patent 487 recites a lateral flow device comprising: a wicking pad composed of a porous material, the wicking pad having a planar region for contacting a substrate comprising immobilized analytes; and wherein the wicking pad has a first end, a second end and two lateral edges; a base comprising two or more reservoirs having top openings and that are spatially separated from each other by reservoir walls, wherein each of the reservoirs receives and is in fluid communication with the first end of the wicking pad, wherein the first end of the wicking pad is received from the top openings of each reservoir and passes over the reservoir walls, wherein at least a part of the wicking pad is bonded to the base; and a pump comprising an absorbent pad contacting the second end of the wicking pad (See reference claims 1-18). 
	Claims 1-2, 4-5, 12-14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 and 8-11 of U.S. Patent No. 11,471,882. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claims 1-2, 4-5, 12-14 and 20, Patent 882 recites a lateral flow device comprising: a wicking pad composed of a porous material, the wicking pad having a planar region for contacting a substrate comprising immobilized analytes; and wherein the wicking pad has a first end, a second end and two lateral edges; a base comprising two or more reservoirs having top openings that are spatially separated from each other by reservoir walls, wherein each of the reservoirs receives and is in fluid communication with the first end of the wicking pad, wherein the first end of the wicking pad is received from the top openings of each reservoir and passes over the reservoir walls; a pump comprising an absorbent pad contacting the second end of the wicking pad; and a cover covering the base, wherein at least two portions of the wicking pad are formed into protrusions each of which project into a different reservoir when the cover is placed onto the device; and wherein at least a part of the wicking pad is bonded to the cover (see reference claims 1, 4-5 and 8-11).

Allowable Subject Matter
Claims 15-19 are free of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1677